Exhibit 10.3

AS REQUIRED BY FLORIDA LAW, FLORIDA DOCUMENTARY STAMP TAXES IN THE AMOUNT OF
$2,450.00 ARE BEING PAID IN CONNECTION WITH THIS THIRD AMENDED AND RESTATED
REVOLVING PROMISSORY NOTE AS VENUS CONCEPT INC. IS BEING ADDED AS A BORROWER
HERETO.

THIRD AMENDED AND RESTATED REVOLVING PROMISSORY NOTE

 

Date of Note:

March 20, 2020

 

Amount of Note:

TEN MILLION AND NO/100 DOLLARS ($10,000,000.00)

 

Maturity Date:

April 25, 2021, unless otherwise extended and/or accelerated pursuant to and in
accordance with the terms and conditions set forth in this Note or extended as
provided herein.

FOR VALUE RECEIVED, VENUS CONCEPT USA INC., a Delaware corporation (“Venus
USA”); VENUS CONCEPT CANADA CORP., an Ontario corporation (“Venus Canada”); and
VENUS CONCEPT INC., a Delaware corporation (“VCI”), jointly and severally
(collectively, the “Borrower”) hereby covenants and promises to pay to the order
of CITY NATIONAL BANK OF FLORIDA, its successors and/or assigns (the “Lender”),
at 100 S.E. 2nd Street, 13th Floor, Miami, Florida 33131, or at such other place
as Lender may designate to Borrower in writing from time to time, in legal
tender of the United States, TEN MILLION AND NO/100 DOLLARS ($10,000,000.00),
together with all accrued interest, which shall be due and payable upon the
following terms and conditions contained in this Third Amended and Restated
Revolving Promissory Note (this “Note”) and the Loan Agreement (as defined
herein).

 

A.

Interest Rate:

 

  (i)

From the date hereof until and including the Maturity Date, Borrower may borrow,
repay and re-borrow, and Lender shall advance and re-advance under this Note
from time to time, so long as the total principal balance outstanding at any one
time does not exceed the principal amount stated on the face of this Note.
Lender’s obligation to make advances under this Note shall terminate upon the
earlier to occur of: (i) an Event of Default under this Note, or (ii) the
Maturity Date.

 

  (ii)

Interest shall accrue on the unpaid principal balance of this Note from the date
hereof at a rate per annum equal to the LIBOR 30-Day Rate (as defined below),
plus 3.25% (the “LIBOR Margin”) (the “Interest Rate”).

 

  (iii)

As used herein, “LIBOR 30-Day Rate” means the rate of interest per annum equal
to the London Interbank Offered Rate (“LIBOR”) for thirty (30) day U.S. dollar
deposits as published in the “Money Rates” column of the New York edition of The
Wall Street Journal. If such rate is no longer available, Lender shall choose a
new LIBOR Rate based on comparable information. If more than one rate is quoted,
Lender shall use the arithmetic average of such rates. This rate will be
effective on and from the date hereof, based on the most recent rate information
available, and will be effective until February 29, 2020. On March 1, 2020, the
interest rate shall be readjusted to the current LIBOR 30-Day Rate plus the
LIBOR Margin based on the most recent rate information available on the date
that the interest rate is adjusted and such rate shall be effective until March



--------------------------------------------------------------------------------

 

31, 2020. The rate shall thereafter be adjusted on the first (1st) day of each
calendar month thereafter at the then current LIBOR 30-Day Rate plus the LIBOR
Margin based on the most recent rate information available on the date that the
interest rate is adjusted.

 

  (iv)

Interest shall be calculated at the rate of 1/360 of the annual rate of interest
for each day that principal is outstanding (i.e., interest will accrue and be
paid on the actual number of calendar days elapsed from the date hereof based on
a 360 day year).

 

B.

Payment Terms:

Commencing on March 25, 2020 and continuing on the twenty-fifth (25th) day of
each month thereafter, Borrower shall make consecutive monthly payments of
accrued interest only. Unless this Note is otherwise accelerated in accordance
with the terms and conditions hereof, the entire outstanding principal balance
of this Note plus all accrued interest shall be due and payable in full on
April 25, 2021 (the “Maturity Date”).

 

C.

Security:

This Note is secured pursuant to that Security Agreement of even date herewith
from VCI and those certain Amended and Restated Security Agreements dated as of
August 29, 2018, from Venus USA, Venus Canada and Guarantor (defined hereinafter
below) all in favor of Lender (as the same may be amended or modified from time
to time, collectively, the “Security Agreement”), granting Lender a lien and
security interest in and to certain personal property, as more particularly
described in the Security Agreements and those certain applicable UCC-1 and
PPSA.

 

D.

Loan Documents:

This Note, the Security Agreement, that certain Second Amended and Restated Loan
Agreement dated of even date herewith by and between Borrower and Lender (as the
same may be amended, restated, modified or replaced from time to time, the “Loan
Agreement”), that certain Second Amended and Restated Guaranty of Payment and
Performance dated within forty-five (45) days following the date hereof from
VENUS CONCEPT LTD., an Israeli corporation (the “Guarantor”) in favor of Lender
(as the same may be amended, restated, modified or replaced from time to time,
the “Guaranty”), and all other documents and instruments executed by the
Borrower or the Parent in connection with this Note are hereinafter individually
and/or collectively referred to as the “Loan Documents”.

 

E.

Default Interest Rate:

All principal and installments of interest shall bear interest from the date
that said payments are due and unpaid or from the date of occurrence of any
other Event of Default (as hereinafter defined) at a rate equal to the highest
rate authorized by applicable law (the “Default Rate”).

 

F.

Prepayment/Prepayment Compensation:

The Borrower may prepay all or any portion of this Note at any time without fee,
premium or penalty.

 

G.

Late Charges:

Lender may collect a late charge not to exceed an amount equal to five percent
(5%) of any installment which is not paid within ten (10) days of the due date
thereof, to cover the extra expense



--------------------------------------------------------------------------------

involved in handling delinquent payments, provided that collection of said late
charge shall not be deemed a waiver by Lender of any of its rights under this
Note. Notwithstanding the foregoing, there shall be no grace period or late
charges for payments due on the outstanding principal balance due on the
Maturity Date or upon acceleration, as set forth in Section H below, but such
outstanding balance shall accrue interest at the Default Rate. The late charge
is intended to compensate the Lender for administrative and processing costs
incident to late payments. The late charge payments are not interest. The late
charge payment shall not be subject to rebate or credit against any other amount
due. Any late charge shall be in addition to any other interest due.

 

H.

Default and Acceleration:

If any of the “Events of Default” defined in the Loan Agreement occur, at the
Lender’s option, exercisable in its sole discretion by written notice to the
Borrower to such effect, all sums of principal and interest under this Note
shall be accelerated and become immediately due and payable, and the Lender
shall be immediately entitled to exercise all of its available remedies under
the Loan Documents.

In any such event, all sums of principal and interest under this Note shall
automatically become immediately due and payable The Borrower expressly consents
to any extension or renewal, in whole or in part, and all delays in time of
payment or other performance which Lender may grant at any time and from time to
time without limitation and without any notice or further consent of the
undersigned.

The remedies of Lender as provided herein, or in the Security Agreement, the
Loan Agreement or the other Loan Documents shall be cumulative and concurrent
and may be pursued singularly, successively or together, at the sole discretion
of Lender, and may be exercised as often as the occasion therefor shall arise.

The Lender may, in the sole discretion of Lender, accept payments made by
Borrower after any Event of Default has occurred, without waiving any of
Lender’s rights herein.

 

I.

Costs:

In the event that this Note is collected by law or through attorneys at law, or
under advice therefrom (whether such attorneys are employees of Lender or an
affiliate of Lender or are outside counsel), Borrower and any guarantor for
payment hereof hereby, severally and jointly agree to pay all reasonable costs
of collection, including attorneys’ fees, including reasonable charges for
paralegals, appraisers, experts and consultants working under the direction or
supervision of Lender’s attorneys costs for evaluating preserving or disposing
of any collateral granted as security for payment of this Note, including the
costs of any audits, environmental inspections which Lender may reasonably deem
necessary from time to time; any premiums for property insurance purchased on
behalf of Borrower or on behalf of the owners of any collateral pursuant to any
Security Agreement relating to any collateral, or any other charges permitted by
applicable law whether or not suit is brought, and whether incurred in
connection with collection, trial, appeal, bankruptcy or other creditors’
proceedings or otherwise.

 

J.

Loan Charges:

Nothing herein contained, nor any transaction related thereto, shall be
construed or so operate as to require Borrower or any person liable for the
repayment of same, to pay interest in an amount or at a



--------------------------------------------------------------------------------

rate greater than the maximum allowed by applicable law. Should any interest or
other charges paid by Borrower, or any parties liable for the payment of the
loan made pursuant to this Note, result in the computation or earning of
interest in excess of the maximum legal rate of interest permitted under the law
in effect while said interest is being earned, then any and all of such excess
shall be and is waived by Lender, and all such excess shall be automatically
credited against and in reduction of the principal balance, and any portion of
the excess that exceeds the principal balance shall be paid by Lender to
Borrower or any parties liable for the payment of the loan made pursuant to this
Note so that under no circumstances shall the Borrower, or any parties liable
for the payment of the loan hereunder, be required to pay interest in excess of
the maximum rate allowed by applicable law.

 

K.

Jurisdiction:

The laws of the State of Florida shall govern the interpretation and enforcement
of this Note. In the event that legal action is instituted to collect any
amounts due under, or to enforce any provision of, this instrument, Borrower and
any endorser, guarantor or other person primarily or secondarily liable for
payment hereof consent to, and by execution hereof submit themselves to, the
jurisdiction of the courts of the State of Florida, and, notwithstanding the
place of residence of any of them or the place of execution of this instrument,
such litigation may be brought in or transferred to a court of competent
jurisdiction in and for Miami-Dade County, Florida.

 

L.

Assignment:

Subject to prior written notice to Borrower, Lender shall have the unrestricted
right at any time and from time to time and without Borrower’s or Guarantor’ s
consent, to assign all or any portion of its rights and obligations hereunder to
one or more lenders or Purchasers (each, an “Assignee”) under this Note and the
Loan Documents and all information now or hereafter in its possession relating
to the Borrower and all Guarantors (all rights of privacy hereby being waived,
and to retain any compensation received by Lender in connection with any such
transaction and Borrower and Guarantor agrees that it shall execute such
documents, including without limitation, the delivery of an estoppels
certificate and such other documents as Lender shall reasonably deem necessary
to effect the foregoing. The Borrower hereby agrees to be bound by the terms of
the Amended and Restated Note subsequent to any transfer and agrees that the
terms of the Amended and Restated Note maybe fully enforced by any subsequent
holder of this Note.

 

M.

Non-Waiver:

The failure at any time of Lender to exercise any of its options or any other
rights hereunder shall not constitute a waiver thereof, nor shall it be a bar to
the exercise of any of its options or rights at a later date. All rights and
remedies of Lender shall be cumulative and may be pursued singly, successively
or together, at the option of Lender.

 

N.

Right of Setoff:

In addition to all liens upon and rights of setoff against the Borrower’s money,
securities or other property given to the Lender by law, the Lender shall have,
with respect to the Borrower’s obligations to the Lender under this Note and to
the extent permitted by law, a contractual possessory security interest in and a
contractual right of setoff against, and the Borrower hereby grants the Lender a
security interest in, and hereby assigns, conveys, delivers, pledges and
transfers to the Lender, all of the Borrower’s right, title and interest in and
to, all of the Borrower’s deposits, moneys, securities and other property now or



--------------------------------------------------------------------------------

hereafter in the possession of or on deposit with, or in transit to, the Lender,
whether held in a general or special account or deposit, whether held jointly
with someone else, or whether held for safekeeping or otherwise, excluding,
however, all IRA, Keogh, and trust accounts, resident prepayments, and such
other funds as government agencies may require for resident care. Every such
security interest and right of setoff may be exercised subject to prior notice
to the Borrower. Every such right of setoff shall be deemed to have been
exercised immediately upon the occurrence of an Event of Default hereunder
without any action of the Lender, although the Lender may enter such set off on
its books and records at a later time.

 

O.

Miscellaneous:

 

  1.

TIME IS OF THE ESSENCE OF THIS NOTE.

 

  2.

It is agreed that the granting to Borrower or any other party of an extension or
extensions of time for the payment of any sum or sums due under this Note or
under the Security Agreement or for the performance of any covenant or
stipulation thereof or the taking of other or additional security shall not in
any way release or affect the liability of Borrower under this Note or any of
the Loan Documents.

 

  3.

This Note may not be changed orally, but only by an agreement in writing, signed
by the party against whom enforcement of any waiver, change, modification or
discharge is sought.

 

  4.

[Reserved].

 

  5.

Notwithstanding anything herein to the contrary, the obligations of Borrower
under this Note shall be subject to the limitation that payments of interest
shall not be required to the extent that receipt of any such payment by Lender
would be contrary to provisions of law applicable to Lender limiting the maximum
rate of interest which may be charged or collected by Lender. In the event that
any charge, interest or late charge is above the maximum rate provided by law,
then any excess amount over the lawful rate shall be applied by Lender to reduce
the principal sum of the Loan or any other amounts due Lender hereunder.

 

  6.

Borrower acknowledges that Lender shall have no obligation whatsoever to renew,
modify or extend this Note or to refinance the indebtedness under this Note upon
the maturity thereof, except as specifically provided herein.

 

  7.

Lender shall have the right to accept and apply to the outstanding balance of
this Note and all payments or partial payments received from Borrower after the
due date therefor, whether this Note has been accelerated or not, without waiver
of any of Lender’s rights to continue to enforce the terms of this Note and to
seek any and all remedies provided for herein or in any instrument securing the
same, including, but not limited to, the right to foreclose on such security.

 

  8.

All amounts received by Lender shall be applied to expenses, late fees and
interest before principal or in any other order as determined by Lender, in its
sole discretion, as permitted by law.



--------------------------------------------------------------------------------

  9.

Borrower shall not assign Borrower’s rights or obligations under this Note
without Lender’s prior consent.

 

  10.

The term “Borrower” as used herein, in every instance shall include the makers
of this Note, and its successors, and assigns, and shall denote the singular
and/or plural, the masculine and/or feminine, and natural and/or artificial
persons whenever and wherever the context so requires or admits.

 

  11.

If more than one party executes this Note, all such parties shall be jointly and
severally liable for the payment of this Note.

 

  12.

If any clause or provision herein contained operates or would prospectively
operate to invalidate this Note in part, then the invalid part of said clause or
provision only shall be held for naught, as though not contained herein, and the
remainder of this Note shall remain operative and in full force and effect.

 

P.

Waiver of Jury Trial:

BORROWER AND LENDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE
RIGHT EITHER MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE AND ANY
AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION HEREWITH, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF
EITHER PARTY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR LENDER TO EXTEND TO
BORROWER THE LOAN EVIDENCED BY THIS NOTE.

This Note amends, restates and replaces that certain Second Amended and Restated
Revolving Promissory Note dated as of April 25, 2019, by Borrower and in favor
of Lender in the original principal amount of $10,000,000, in its entirety.

[SIGNATURE ON PAGE TO FOLLOW]



--------------------------------------------------------------------------------

Borrower has duly executed this Note effective as of the date set forth
hereinabove.

 

BORROWER: VENUS CONCEPT USA INC. By:   /s/ Domenic Serafino Name:   Domenic
Serafino Title:   Chief Executive Officer VENUS CONCEPT CANADA CORP. By:   /s/
Domenic Serafino Name:   Domenic Serafino Title:   President VENUS CONCEPT INC.
By:   /s/ Domenic Serafino Name:   Domenic Serafino Title:   Chief Executive
Officer